UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. August 31, 2014 (Unaudited) Common Stocks98.8% Shares Value ($) Banks2.0% Comerica 111,950 5,635,563 KeyCorp 89,250 1,214,692 Capital Goods10.2% 3M 20,000 2,880,000 Boeing 13,100 1,661,080 Caterpillar 31,250 3,408,437 Fluor 47,150 3,483,913 General Electric 89,050 2,313,519 Ingersoll-Rand 25,350 1,526,070 Jacobs Engineering Group 24,600 a 1,326,186 Lockheed Martin 19,800 3,445,200 Masco 137,550 3,228,298 Pall 10,000 843,700 Parker Hannifin 34,700 4,007,850 Precision Castparts 6,250 1,525,375 Rockwell Automation 7,200 839,592 Snap-on 32,250 4,029,638 Commercial & Professional Services.5% Pitney Bowes 61,300 Consumer Durables & Apparel.4% Michael Kors Holdings 18,550 a Consumer Services2.0% Marriott International, Cl. A 96,100 Diversified Financials3.1% American Express 55,850 5,001,367 Franklin Resources 15,000 847,800 T. Rowe Price Group 55,700 4,511,422 Energy11.4% Baker Hughes 48,950 3,384,403 ConocoPhillips 79,700 6,473,234 Denbury Resources 216,400 3,726,408 Devon Energy 52,000 3,921,840 EOG Resources 16,250 1,785,550 EQT 18,150 1,797,939 Hess 35,400 3,578,940 Marathon Petroleum 37,800 3,440,178 National Oilwell Varco 41,200 3,560,916 Phillips 66 23,500 2,044,970 Schlumberger 15,950 1,748,758 Spectra Energy 69,050 2,876,623 Food & Staples Retailing.9% Kroger 17,700 902,346 Whole Foods Market 55,000 2,152,700 Food, Beverage & Tobacco4.4% Coca-Cola Enterprises 91,550 4,374,259 Hershey 49,300 4,507,006 Mondelez International, Cl. A 89,900 3,253,481 PepsiCo 28,450 2,631,341 Health Care Equipment & Services4.2% AmerisourceBergen 43,850 3,393,551 Becton Dickinson & Co. 31,500 3,690,855 Cardinal Health 34,800 2,564,760 Cigna 18,150 1,716,990 Edwards Lifesciences 8,600 a 853,636 Patterson 48,250 1,943,028 Household & Personal Products1.8% Clorox 35,400 b 3,136,440 Kimberly-Clark 14,700 1,587,600 Procter & Gamble 14,150 1,176,007 Insurance2.1% ACE 12,700 1,350,391 Marsh & McLennan 37,600 1,996,560 Principal Financial Group 35,400 1,921,866 Travelers 18,750 1,775,813 Materials7.1% Alcoa 143,900 2,390,179 Avery Dennison 64,150 3,087,539 Ball 93,250 5,977,325 Dow Chemical 32,300 1,729,665 Ecolab 14,450 1,659,149 International Flavors & Fragrances 53,750 5,460,462 Sigma-Aldrich 34,250 3,562,000 Media4.3% DIRECTV 19,300 a 1,668,485 Discovery Communications, Cl. A 17,400 a 760,728 Discovery Communications, Cl. C 17,400 a 747,678 Scripps Networks Interactive, Cl.
